

116 HR 3631 IH: Territories Health Care Improvement Act
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3631IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Mr. Soto (for himself, Mr. Bilirakis, Ms. Velázquez, Miss González-Colón of Puerto Rico, Ms. Plaskett, Mr. Sablan, Mrs. Radewagen, Mr. San Nicolas, Mr. Serrano, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend titles XI and XIX of the Social Security Act to provide for a temporary increase to the
			 limit on Medicaid payments for territories of the United States and the
			 Federal medical assistance percentage for such territories under the
			 Medicaid program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Territories Health Care Improvement Act. 2.Medicaid payments for Puerto Rico and the other territories for certain fiscal years (a)Treatment of capSection 1108(g) of the Social Security Act (42 U.S.C. 1308(g)) is amended—
 (1)in paragraph (2)— (A)in the matter preceding subparagraph (A), by striking subject to and section 1323(a)(2) of the Patient Protection and Affordable Care Act paragraphs (3) and (5) and inserting subject to section 1323(a)(2) of the Patient Protection and Affordable Care Act and paragraphs (3) and (5);
 (B)in subparagraph (A)— (i)by striking Puerto Rico shall not exceed the sum of and inserting
							
 Puerto Rico shall not exceed—(i)except as provided in clause (ii), the sum of; (ii)by striking $100,000; and inserting $100,000; and; and
 (iii)by adding at the end the following new clause:  (ii)for each of fiscal years 2020 through 2023, the amount specified in paragraph (6) for each such fiscal year;;
 (C)in subparagraph (B)— (i)by striking the Virgin Islands shall not exceed the sum of and inserting
							
 the Virgin Islands shall not exceed—(i)except as provided in clause (ii), the sum of; (ii)by striking $10,000; and inserting $10,000; and; and
 (iii)by adding at the end the following new clause:  (ii)for each of fiscal years 2020 through 2025, $126,000,000;;
 (D)in subparagraph (C)— (i)by striking Guam shall not exceed the sum of and inserting
							
 Guam shall not exceed—(i)except as provided in clause (ii), the sum of; (ii)by striking $10,000; and inserting $10,000; and; and
 (iii)by adding at the end the following new clause:  (ii)for each of fiscal years 2020 through 2025, $127,000,000;;
 (E)in subparagraph (D)— (i)by striking the Northern Mariana Islands shall not exceed the sum of and inserting
							
 the Northern Mariana Islands shall not exceed—(i)except as provided in clause (ii), the sum of; and (ii)by adding at the end the following new clause:
							
 (ii)for each of fiscal years 2020 through 2025, $60,000,000; and; and (F)in subparagraph (E)—
 (i)by striking American Samoa shall not exceed the sum of and inserting  American Samoa shall not exceed—(i)except as provided in clause (ii), the sum of; (ii)by striking $10,000. and inserting $10,000; and; and
 (iii)by adding at the end the following new clause:  (ii)for each of fiscal years 2020 through 2025, $84,000,000.; and
 (2)by adding at the end the following new paragraph:  (6)Application to Puerto Rico for fiscal years 2020 through 2023For purposes of paragraph (2)(A)(ii), the amount specified in this paragraph is—
 (A)for fiscal year 2020, $2,823,188,000; (B)for fiscal year 2021, $2,919,072,000;
 (C)for fiscal year 2022, $3,012,610,000; and (D)for fiscal year 2023, $3,114,331,000.
							.
 (b)Treatment of funding under enhanced allotment programSection 1935(e) of the Social Security Act (42 U.S.C. 1396u–5(e)) is amended— (1)in paragraph (1)(B), by striking if the State and inserting subject to paragraph (4), if the State;
 (2)by redesignating paragraph (4) as paragraph (5); and (3)by inserting after paragraph (3) the following new paragraph:
					
						(4)Treatment of funding for certain fiscal years
 (A)Puerto RicoNotwithstanding paragraph (1)(B), in the case that Puerto Rico establishes and submits to the Secretary a plan described in paragraph (2) with respect to any of fiscal years 2020 through 2022, the amount specified in paragraph (3) for Puerto Rico for such a year shall be taken into account in applying subparagraph (A)(ii) of section 1108(g)(2) for such year.
 (B)Other territoriesNotwithstanding paragraph (1)(B), in the case that the Virgin Islands, Guam, the Northern Mariana Islands, or American Samoa establishes and submits to the Secretary a plan described in paragraph (2) with respect to any of fiscal years 2020 through 2025, the amount specified in paragraph (3) for the Virgin Islands, Guam, the Northern Mariana Islands, or American Samoa, as the case may be, shall be taken into account in applying, as applicable, subparagraph (B)(ii), (C)(ii), (D)(ii), or (E)(ii) of section 1108(g)(2) for such year..
 (c)Increased FMAPSection 1905 of the Social Security Act (42 U.S.C. 1396d(b)) is amended— (1)in subsection (b), by striking and (aa) and inserting (aa), and (ff); and
 (2)by adding at the end the following new subsection:  (ff)Temporary increase in FMAP for territories for certain fiscal years (1)Puerto RicoNotwithstanding subsection (b), the Federal medical assistance percentage for Puerto Rico shall be equal to—
 (A)83 percent for fiscal years 2020 and 2021; and (B)76 percent for fiscal years 2022 and 2023.
 (2)Virgin IslandsNotwithstanding subsection (b), the Federal medical assistance percentage for the Virgin Islands shall be equal to—
 (A)100 percent for fiscal year 2020; (B)83 percent for fiscal years 2021 through 2024; and
 (C)76 percent for fiscal year 2025. (3)Other territoriesNotwithstanding subsection (b), the Federal medical assistance percentage for Guam, the Northern Mariana Islands, and American Samoa shall be equal to—
 (A)100 percent for fiscal years 2020 and 2021; (B)83 percent for fiscal years 2022 through 2024; and
 (C)76 percent for fiscal year 2025. . (d)Annual reportSection 1108(g) of the Social Security Act (42 U.S.C. 1308(g)), as amended by subsection (a), is further amended by adding at the end the following new paragraph:
				
					(7)Annual report
 (A)In generalNot later than the date that is 30 days after the end of each fiscal year (beginning with fiscal year 2020 and ending with fiscal year 2025), in the case that a specified territory receives a Medicaid cap increase, or an increase in the Federal medical assistance percentage for such territory under section 1905(ff), for such fiscal year, such territory shall submit to the Chair and Ranking Member of the Committee on Energy and Commerce of the House of Representatives and the Chair and Ranking Member of the Committee on Finance of the Senate a report that describes how such territory has used such Medicaid cap increase, or such increase in the Federal medical assistance percentage, as applicable, to increase access to health care under the State Medicaid plan of such territory under title XIX (or a waiver of such plan). Such report may include—
 (i)the extent to which such territory has, with respect to such plan (or waiver)— (I)increased payments to health care providers;
 (II)increased covered benefits; (III)expanded health care provider networks; or
 (IV)improved in any other manner the carrying out of such plan (or waiver); and (ii)any other information as determined necessary by such territory.
 (B)DefinitionsIn this paragraph: (i)Medicaid cap increaseThe term Medicaid cap increase means, with respect to a specified territory and fiscal year, any increase in the amounts otherwise determined under this subsection for such territory for such fiscal year by reason of the amendments made by section 2(a) of the Territories Health Care Improvement Act.
 (ii)Specified territoryThe term specified territory means Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa.. 3.Application of certain requirements under Medicaid program to certain territories (a)Application of payment error rate measurement requirements to Puerto RicoSection 1903(u)(4) of the Social Security Act (42 U.S.C. 1396b(u)(4)) is amended—
 (1)by striking to Puerto Rico, Guam and inserting to Guam; and (2)by striking or American Samoa. and inserting or American Samoa, or, for fiscal years before fiscal year 2023, to Puerto Rico..
 (b)Application of asset verification program requirements to Puerto Rico and Virgin IslandsSection 1940(a) of the Social Security Act (42 U.S.C. 1396w(a)) is amended— (1)in paragraph (3)(A), by adding at the end the following new clause:
					
 (iii)Implementation in Puerto Rico and Virgin IslandsThe Secretary shall require Puerto Rico to implement an asset verification program under this subsection by the end of fiscal year 2022 and the Virgin Islands to implement such a program by the end of fiscal year 2023.; and
 (2)in paragraph (4)— (A)in the paragraph heading, by striking Exemption of territories and inserting Exemption of certain territories; and
 (B)by striking and the District of Columbia and inserting , the District of Columbia, Puerto Rico, and the Virgin Islands. (c)Application of certain data reporting and program integrity requirements to Northern Mariana Islands, American Samoa, and Guam (1)In generalSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended by adding at the end the following new subsection:
					
						(qq)Application of certain data reporting and program integrity requirements to Northern Mariana
 Islands, American Samoa, and GuamNot later than October 1, 2023, the Northern Mariana Islands, American Samoa, and Guam shall— (1)implement methods, satisfactory to the Secretary, for the collection and reporting of reliable data to the Transformed Medicaid Statistical Information System (T–MSIS) (or a successor system); and
 (2)demonstrate progress in establishing a State medicaid fraud control unit described in section 1903(q)..
 (2)Conforming amendmentSection 1902(j) of the Social Security Act (42 U.S.C. 1396a(j)) is amended— (A)by striking or the requirement and inserting , the requirement; and
 (B)by inserting before the period at the end the following: , or the requirements under subsection (qq) (relating to data reporting and program integrity). 